          Case 1:17-cr-00140-NONE-SKO Document 107 Filed 08/16/21 Page 1 of 2


 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero St
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5
     E-mail: vsantos@santoslg.com

 6
     Attorney for JACOB BLANCO
 7

 8

 9
                                IN THE UNITED STATES DISTRICT COURT
10

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12
     UNITED STATES OF AMERICA,                      ) Case No.: 1:17CR00140 NONE-SKO
13                                                  )
                                                    ) STIPULATION TO CONTINUE
14                                 Plaintiff,       ) SENTENCING HEARING
                                                    )
15                         v.                       )
                                                    )
16                                                  )
     JACOB BLANCO                                   )
17                                                  )
                                   Defendant.       )
18                                                  )
19
            Defendant, JACOB BLANCO, by and through his attorney of record, Virna L. Santos,
20
     and Assistant United States Attorney David Gappa, hereby stipulate that the sentencing hearing
21

22
     currently set for August 27, 2021 be continued to October 8, 2021 at 10:00 a.m.

23          This stipulation is premised upon defendant’s request for a public sentencing hearing
24   that family members and other supporters may attend as well as the parties’ intention to present
25
     expert testimony. In addition, Defendant requires additional time to investigate and respond to
26
     the Government’s expert report, which should be provided to the defense counsel shortly.
27

28          For these reasons, the parties hereby stipulate that the Defendant’s sentencing hearing



     MOTION TO CONTINUE SENTENCING HEARING
                                                                                                      1
          Case 1:17-cr-00140-NONE-SKO Document 107 Filed 08/16/21 Page 2 of 2


 1   be continued to October 8, 2021 at 10:00 a.m. The parties further stipulate to extend the
 2
     filing date for sentencing memoranda to September 24, 2021. Any reply or statement of non-
 3
     opposition shall be filed by October 1, 2021.
 4

 5
            IT IS SO STIPULATED.

 6                                               Respectfully Submitted,
 7   DATED: August 12, 2021                      /s/ Virna L. Santos
 8                                               VIRNA L. SANTOS
                                                 Attorney for Defendant
 9                                               JACOB BLANCO
10

11
     DATED: August 21, 2021                      /s/ David Gappa
12                                               DAVID GAPPA
                                                 Assistant U.S. Attorney
13

14

15

16
                                          ORDER
17

18          The sentencing hearing currently set for August 27, 2021 is hereby continued to

19   October 8, 2021 at 10:00 a.m., Courtroom 3, 7th Floor. Sentencing memoranda shall be
20
     filed by September 24, 2021. Any reply or statement of non-opposition shall be filed by
21
     October 1, 2021.
22

23
            IT IS SO ORDERED.
24
                           Dated:    August 13, 2021
25                                                    UNITED STATES DISTRICT JUDGE
26

27

28




     MOTION TO CONTINUE SENTENCING HEARING
                                                                                                 2
